Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 was filed after the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner's amendment to the record is authorized by the applicant’s attorney during the interview on 07/26/2021 and confirmed on 07/27/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows (NOTE: Only amended claims listed):
29.	(Currently Amended)  A hand-written information inputting apparatus comprising:
a hand-written input device;
an information processing device coupled to the hand-written input device,
wherein the hand-written input device includes:

a position detecting device which, in operation, detects information regarding a position indicated by an electronic pen that visibly writes on the paper sheet, in response to a hand-written inputting operation to the paper sheet placed on the receiving surface by the electronic pen, and
an identification information reader device which, in operation, reads the identification information printed on the paper sheet in response to the paper sheet placed on the receiving surface and sends the read identification information to the information processing device,
wherein the information processing device includes:
a determining circuit which, in operation, determines, based on the identification information from the hand-written input device, whether document form information that corresponds to the document form printed on the paper sheet is acquirable, the document form information enabling the information processing device to display the document form, and
a delivery circuit which, in operation, delivers to the hand-written input device a preparation completion notice in response to the determining circuit determining that the document form information is acquirable, and
wherein the hand-written input device does not deliver the information regarding the position indicated by the electronic pen to the information processing device unless the preparation completion notice is received from the information processing device; and
an indicating circuit which, in operation, changes a display state of a light emitting device in response to receiving the preparation completion notice from the information processing device.


31. 	(Canceled)

a placement position detecting circuit including a plurality of sensors disposed on the clip, 
wherein each sensor of the plurality of sensors, in operation, detects whether thesensor is covered by the paper sheet, and 
wherein the position detecting circuit, in operation, obtains an offset value of a positional displacement of the paper sheet placed on the receiving surface based on a plurality of sensor outputs received from the plurality of sensors.
42. 	(Currently Amended)  A hand-written information inputting method for inputting hand-written information on a paper sheet, by using a hand-written information inputting apparatus including a hand-written input device and an information processing device coupled to the hand-written input device, the hand-written input device including a receiving surface which, in operation, receives a paper sheet on which a document form is printed, the document form including a writing region for hand-written input and identification information that identifies the document form, an identification information reader device that reads the identification information, and a position detecting device, the method comprising:
sending, by the hand-written input device, the identification information printed on the paper sheet and read by the identification information reader device to the information processing device, when the paper sheet is placed on the receiving surface, and
detecting, by the hand-written input device, information regarding a position indicated by an electronic pen that visibly writes on the paper sheet, in response to a hand-written inputting operation to the paper sheet placed on the receiving surface by the electronic pen;
determining, by the information processing device, based on the identification information from the hand-written input device, whether document form information that corresponds to the document form printed on the paper sheet is acquirable, the document form information enabling the information processing device to display the document form, and

delivering, by the hand-written input device, the information regarding the position indicated by the electronic pen and detected by the position detecting device to the information processing device in response to receiving the preparation completion notice from the information processing device; and
changing, by the hand-written input device, a display state of a light emitting device in response to receiving the preparation completion notice from the information processing device.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	Regarding to the independent claims 29, and 42:

	The prior art fails to teach or suggest every the limitations together. Further, the examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements to render the claimed invention.

	Thus, claims 29, and 42 are allowable.
	Claims 30, 32-41, and 43-44 are dependent upon claims 29, and 42, respectively and are thus allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176